DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 12/05/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1, 10 and 19, a limitation "extract a signature of a current measurement offset error from the output voltage command signal" renders the claim indefinite because it is unclear what “signature” is and how it is based on; it is unclear how “current measurement”, “offset error” and “output voltage command signal” are related to recited components, namely, AC motor drive, memory and processor/instructions.  A limitation "compensate, based on the signature, for the current measurement offset error in a closed-loop using a feedback path” renders the claim(s) indefinite because the claim(s) include(s) elements not clearly disclosed (those encompassed by "closed-loop", “feedback path” in relation to “instructions”, “AC motor drive” or system), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). 
Regarding claim(s) 8, 17 and 20, a limitation " to compensate, based on the signature, for the current measurement offset error, the instructions further cause the processor to input the DC signal into a conventional integrator to output a DC correction term" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "conventional"); Additionally, compensate for the current measurement offset error based on signature of the current measurement offset error – lacks clarity regarding essential structural cooperative relationships of “compensate, based on signature” with recited elements/steps, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 

Claim(s) 2-7, 9, 11-16, and 18 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harbaugh et al. (US 20050057212; hereinafter Harbaugh).
Regarding claim 1, Harbaugh discloses in figure(s) 5-10 a system for compensating for a current measurement offset error in an alternating current (AC) motor drive (para. 61 -  three phase voltages on motor supply lines linked to motor 28 to drive motor 28 in a desired fashion; figure 5), the system comprising: 
a processor (para. 59 - digital processor adapted for industrial applications; motor control system 10; figure 5); and 
(storage medium, para. 59 - software as computer programs and represent algorithms for execution) that, when executed by the processor, cause the processor to: 

    PNG
    media_image1.png
    648
    518
    media_image1.png
    Greyscale

read an output voltage command signal (Vq*, Vd*, Vu*, Vv*, Vw* in figure 5; para. 11 - generate d and q-axis command voltage signals which are in turn transformed into three phase command voltage signals, one voltage signal for each of the three motor phases. The command voltage signals are used to drive a pulse width modulated (PWM) inverter that generates voltages on three motor supply lines); 
extract (iqf, idf; para. 11 -  provide the d and q-axis current feedback signals;  para. 16 - extract flux angle position information; abs.,para. 33 – extracting/identify the high frequency first harmonic) a signature of a current measurement offset error (para. 11 - coordinate transformation block is used to transform the three phase currents to two phase synchronous dq frame of reference feedback currents…command currents are compared to d and q-axis motor feedback currents iqf, idf to generate error signals i.e., the differences between the command iq*, id* and feedback currents iqf, idf) from the output voltage command signal; and 
compensate, based on the signature, for the current measurement offset error in a closed-loop using a feedback path (compensation @ 12, 14, 20. 22, 24, 26 for desired supply & obtain feedback signal Vu, Vv, Vw, Iv, Iw step 84 in figure 8 for closed loop operation of figure 5; para. 10 - controller uses feedback information to determine how the inverter supplied voltage must be altered to compensate for system disturbances due to system specific and often dynamic operating parameters and then adjusts control signals to supply the desired inverter voltages; para. 63 - Inverter 26 uses the modified voltage signals V.sub.um, V.sub.vm and V.sub.wm to generate the three phase voltages V.sub.v, V.sub.u and V.sub.w on the motor supply lines).

Regarding claim 2, Harbaugh discloses in figure(s) 5-10 the system of claim 1, wherein to compensate, based on the signature, for the current measurement offset error in the closed-loop using the feedback path, the instructions further cause the processor to: 
generate a correction term that compensates for the current measurement offset error (para. 62 - two phase feedback currents i.sub.df and i.sub.qf being provided to summers 12 and 14, respectively. Summer 12 subtracts the d-axis feedback current i.sub.df from the d-axis command current i.sup.*.sub.d to generate a d-axis error signal, which is provided to regulator 16. Similarly, summer 14 subtracts the q-axis feedback current i.sub.qf from the q-axis command current i.sup.*.sub.q to generate an error signal); 
apply the correction term to an estimated current to output a compensated estimated current to a current regulator (Ireg 16); and 
verify that a subsequent output voltage command signal (para. 62 -  Regulator 16 converts the current error signals to command voltage signals V.sup.*.sub.q and V.sup.*.sub.d, which are provided to 2-3 phase and synchronous to stationary frame transformer 18) received from the current regulator (16) via the feedback path does not include the current measurement offset error (para. 63 - Transformer 18 receives phase angle .theta..sub.m from determiner 46 and, using the received angle, coverts the command voltages V.sup.*.sub.q and V.sup.*.sub.d to three phase command voltages V.sup.*.sub.u, V.sup.*.sub.v and V.sup.*.sub.w. Summer 20 adds the received signals (i.e., command signal V.sup.*.sub.u and the high frequency injection voltage signal) and generates a modified single-phase voltage signal V.sub.um, which is provided to inverter 26. Similarly, each of summers 22 and 24 adds their respective received signals and provides an output modified voltage signal V.sub.vm and V.sub.wm, respectively, to inverter 26. Inverter 26 uses the modified voltage signals V.sub.um, V.sub.vm and V.sub.wm to generate the three phase voltages V.sub.v, V.sub.u and V.sub.w on the motor supply lines).

Regarding claim 4, Harbaugh discloses in figure(s) 5-10 the system of claim 1, wherein to extract the signature of the current measurement offset error from the (para. 18 - a flattened sinusoidal waveform including all odd harmonics; figures 9,10) at synchronous frequency from the output voltage command signal (synchronous frame transformer 42,18; para. 11 - a coordinate transformation block is used to transform the three phase currents to two phase synchronous dq frame of reference feedback currents).

Regarding claim 5, Harbaugh discloses in figure(s) 5-10 the system of claim 4, wherein to compensate, based on the signature, for the current measurement offset error, the instructions further cause the processor to input the signature into an adaptive resonator to output a correction term (para. 68 - Notch filter 52 provides three-phase feedback currents i.sub.vf and i.sub.wf including components only within a specific notch range… notch range will typically exclude the high frequency .omega..sub.h provided to integrator 30. In this manner, the injected high frequency currents should be filtered out and should not directly effect the comparison of command and feedback currents by summers 12 and 14).

Regarding claim 6, Harbaugh discloses in figure(s) 5-10 the system of claim 5, wherein the instructions further cause the processor to compensate for the current measurement offset error in synchronous reference frame by transforming the correction term (para. 69 - notch filter 52 are provided to the three to two phase and stationary to synchronous frame transformer 42) and adding it to an estimated (para. 69 - … the d and q-axis feed back currents i.sub.df and i.sub.qf, respectively, are provided to summers 12 and 14).

Regarding claim 7, Harbaugh discloses in figure(s) 5-10 the system of claim 1, wherein to extract the signature of the current measurement offset error from the output voltage command signal, the instructions further cause the processor to convert the signature to a DC signal (@ 46, para. 8 - each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude; @69 rectifier/filter Vzsr step 86).

Regarding claim 8, Harbaugh discloses in figure(s) 5-10 the system of claim 7, wherein to compensate, based on the signature, for the current measurement offset error, the instructions further cause the processor to input the DC signal into a conventional integrator (integrator 30) to output a DC correction term (para. 12 - generate a flux angle feedback estimate is to integrate a stator frequency. A stator frequency can be determined by adding a measured rotor frequency rotor speed).

Regarding claim 9, Harbaugh discloses in figure(s) 5-10 the system of claim 8, wherein the instructions further cause the processor to apply the DC correction term to a synchronous frame estimated current to directly compensate for the current measurement offset error in a synchronous reference frame (para. 8 - i.sub.q, a torque producing current, and i.sub.d, a flux producing current, which may be represented by quadrature or orthogonal vectors in a rotating or synchronous frame of reference and each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude).

Regarding claim 10, Harbaugh discloses in figure(s) 5-10 a method for compensating for a current measurement offset error in an alternating current (AC) motor drive (para. 61 -  three phase voltages on motor supply lines linked to motor 28 to drive motor 28 in a desired fashion; figure 5), the method comprising: 
reading an output voltage command signal (Vq*, Vd*, Vu*, Vv*, Vw* in figure 5; para. 11 - generate d and q-axis command voltage signals which are in turn transformed into three phase command voltage signals, one voltage signal for each of the three motor phases. The command voltage signals are used to drive a pulse width modulated (PWM) inverter that generates voltages on three motor supply lines); 
extracting (iqf, idf; para. 11 -  provide the d and q-axis current feedback signals;  para. 16 - extract flux angle position information; abs.,para. 33 – extracting/identify the high frequency first harmonic) a signature of a current measurement offset error (para. 11 - coordinate transformation block is used to transform the three phase currents to two phase synchronous dq frame of reference feedback currents…command currents are compared to d and q-axis motor feedback currents iqf, idf to generate error signals i.e., the differences between the command iq*, id* and feedback currents iqf, idf) from the output voltage command signal; and 
compensating, based on the signature, for the current measurement offset error in a closed-loop using a feedback path (compensation @ 12, 14, 20. 22, 24, 26 for desired supply & feedback voltage Vu, Vv, Vw; para. 10 - controller uses feedback information to determine how the inverter supplied voltage must be altered to compensate for system disturbances due to system specific and often dynamic operating parameters and then adjusts control signals to supply the desired inverter voltages; para. 63 - Inverter 26 uses the modified voltage signals V.sub.um, V.sub.vm and V.sub.wm to generate the three phase voltages V.sub.v, V.sub.u and V.sub.w on the motor supply lines).

Regarding claim 11, Harbaugh discloses in figure(s) 5-10 the method of claim 10, wherein to compensate, based on the signature, for the current measurement offset error in the closed-loop using the feedback path, the method further comprises: 
generating a correction term command that compensates for the current measurement offset error (para. 62 - two phase feedback currents i.sub.df and i.sub.qf being provided to summers 12 and 14, respectively. Summer 12 subtracts the d-axis feedback current i.sub.df from the d-axis command current i.sup.*.sub.d to generate a d-axis error signal, which is provided to regulator 16. Similarly, summer 14 subtracts the q-axis feedback current i.sub.qf from the q-axis command current i.sup.*.sub.q to generate an error signal); 
applying the correction term to an estimated current to output a compensated estimated current to a current regulator (Ireg 16); and 
verifying that a subsequent output voltage command signal (para. 62 -  Regulator 16 converts the current error signals to command voltage signals V.sup.*.sub.q and V.sup.*.sub.d, which are provided to 2-3 phase and synchronous to stationary frame transformer 18) received from the current regulator (16) via the feedback path does not (para. 63 - Transformer 18 receives phase angle .theta..sub.m from determiner 46 and, using the received angle, coverts the command voltages V.sup.*.sub.q and V.sup.*.sub.d to three phase command voltages V.sup.*.sub.u, V.sup.*.sub.v and V.sup.*.sub.w. Summer 20 adds the received signals (i.e., command signal V.sup.*.sub.u and the high frequency injection voltage signal) and generates a modified single-phase voltage signal V.sub.um, which is provided to inverter 26. Similarly, each of summers 22 and 24 adds their respective received signals and provides an output modified voltage signal V.sub.vm and V.sub.wm, respectively, to inverter 26. Inverter 26 uses the modified voltage signals V.sub.um, V.sub.vm and V.sub.wm to generate the three phase voltages V.sub.v, V.sub.u and V.sub.w on the motor supply lines).

Regarding claim 13, Harbaugh discloses in figure(s) 5-10 the method of claim 10, wherein to extract the signature of the current measurement offset error from the output voltage command signal, the instructions further cause the processor to extract a sinusoidal component (para. 18 - a flattened sinusoidal waveform including all odd harmonics; figures 9,10) at synchronous frequency from the output voltage command signal (synchronous frame transformer 42,18; para. 11 - a coordinate transformation block is used to transform the three phase currents to two phase synchronous dq frame of reference feedback currents).
 

Regarding claim 14, Harbaugh discloses in figure(s) 5-10 the method of claim 13, wherein to compensate, based on the signature, for the current measurement offset error, the instructions further cause the processor to input the signature into an adaptive resonator to output a correction term (para. 68 - Notch filter 52 provides three-phase feedback currents i.sub.vf and i.sub.wf including components only within a specific notch range… notch range will typically exclude the high frequency .omega..sub.h provided to integrator 30. In this manner, the injected high frequency currents should be filtered out and should not directly effect the comparison of command and feedback currents by summers 12 and 14).


Regarding claim 15, Harbaugh discloses in figure(s) 5-10 the method of claim 14, further comprising directly compensating for the current measurement offset error in a stationary reference frame by transforming the correction term (para. 69 - notch filter 52 are provided to the three to two phase and stationary to synchronous frame transformer 42) and adding it to an estimated synchronous frame current (para. 69 - … the d and q-axis feed back currents i.sub.df and i.sub.qf, respectively, are provided to summers 12 and 14).

Regarding claim 16, Harbaugh discloses in figure(s) 5-10 the method of claim 10, wherein to extract the signature of the current measurement offset error from the output voltage command signal, the method further comprises converting the signature (@ 46, para. 8 - each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude; @69 rectifier/filter Vzsr step 86).

Regarding claim 17, Harbaugh discloses in figure(s) 5-10 the method of claim 16, wherein to compensate, based on the signature, for the current measurement offset error, the method further comprises inputting the DC signal into a conventional integrator (integrator 30) to output a DC correction term (para. 12 - generate a flux angle feedback estimate is to integrate a stator frequency. A stator frequency can be determined by adding a measured rotor frequency rotor speed).

Regarding claim 18, Harbaugh discloses in figure(s) 5-10 the method of claim 17, further comprising applying the DC correction term to a synchronous fame estimated current to directly compensate for the current measurement offset error in a synchronous reference frame (para. 8 - i.sub.q, a torque producing current, and i.sub.d, a flux producing current, which may be represented by quadrature or orthogonal vectors in a rotating or synchronous frame of reference and each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude).

Regarding claim 19, Harbaugh discloses in figure(s) 5-10 An electronic device comprising: 
a processor (para. 59 - digital processor adapted for industrial applications) ; and 
(storage medium, para. 59 - software as computer programs and represent algorithms for execution) that, when executed by the processor, cause the processor to: 
read an output voltage command signal (Vq*, Vd*, Vu*, Vv*, Vw* in figure 5; para. 11 - generate d and q-axis command voltage signals which are in turn transformed into three phase command voltage signals, one voltage signal for each of the three motor phases. The command voltage signals are used to drive a pulse width modulated (PWM) inverter that generates voltages on three motor supply lines); 
extract (iqf, idf; para. 11 -  provide the d and q-axis current feedback signals;  para. 16 - extract flux angle position information; abs.,para. 33 – extracting/identify the high frequency first harmonic) a signature of a current measurement offset error (para. 11 - coordinate transformation block is used to transform the three phase currents to two phase synchronous dq frame of reference feedback currents…command currents are compared to d and q-axis motor feedback currents iqf, idf to generate error signals i.e., the differences between the command iq*, id* and feedback currents iqf, idf) from the output voltage command signal; and 
compensate, based on the signature, for the current measurement offset error in a closed-loop using a feedback path (compensation @ 12, 14, 20. 22, 24, 26 for desired supply & obtain feedback signal Vu, Vv, Vw, Iv, Iw step 84 in figure 8 for closed loop operation of figure 5; para. 10 - controller uses feedback information to determine how the inverter supplied voltage must be altered to compensate for system disturbances due to system specific and often dynamic operating parameters and then adjusts control signals to supply the desired inverter voltages; para. 63 - Inverter 26 uses the modified voltage signals V.sub.um, V.sub.vm and V.sub.wm to generate the three phase voltages V.sub.v, V.sub.u and V.sub.w on the motor supply lines).

Regarding claim 20, Harbaugh discloses in figure(s) 5-10 the electronic device of claim 18, wherein: to extract the signature of the current measurement offset error from the output voltage command signal, the instructions further cause the processor to convert the signature to a DC signal (@ 46, para. 8 - each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude; @69 rectifier/filter Vzsr step 86); to compensate, based on the signature, for the current measurement offset error, the instructions further cause the processor to input the DC signal into a conventional integrator (integrator 30) to output a DC correction term (para. 12 - generate a flux angle feedback estimate is to integrate a stator frequency. A stator frequency can be determined by adding a measured rotor frequency rotor speed); and the instructions further cause the processor to apply the DC correction term to a synchronous frame estimated current to directly compensate for the current measurement offset error in a synchronous reference frame (para. 8 - i.sub.q, a torque producing current, and i.sub.d, a flux producing current, which may be represented by quadrature or orthogonal vectors in a rotating or synchronous frame of reference and each vector i.sub.q and i.sub.d is characterized by slowly varying DC magnitude).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harbaugh et al. (US 20050057212; hereinafter Harbaugh) in view of Vaks et al. (US 20170366128).
Regarding claim 3, Harbaugh teaches in figure(s) 5-10 the system of claim 1, 
Harbaugh does not teach explicitly wherein compensating for the current measurement offset error occurs in real-time as the AC motor drive operates an AC motor. 
However, Vaks teaches in figure(s) 1-7 wherein compensating for the current measurement offset error (para. 64 - phase current command I.sub.ph* for each phase is further multiplied 126 with the electromechanical imbalance factor α.sub.imb to obtain the phase current command with correction I.sub.ph**; figure 1) occurs in real-time (real-time optimization controller 116) as the AC motor drive operates an AC motor (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harbaugh by By use of vibration sensors and a real-time optimizer, the noise and vibration profile of an SRM and associated load can be modified in order to meet multiple control objectives, such as torque ripple mitigation (TRM), harmonic spectrum shaping, and efficiency improvement" (abstract).

Regarding claim 12, Harbaugh teaches in figure(s) 5-10 the method of claim 10, 
Harbaugh does not teach explicitly further comprising compensating for the current measurement offset error occurs in real-time as the AC motor drive operates an AC motor.
However, Vaks teaches in figure(s) 1-7 further comprising compensating for the current measurement offset error (para. 64 - phase current command I.sub.ph* for each phase is further multiplied 126 with the electromechanical imbalance factor α.sub.imb to obtain the phase current command with correction I.sub.ph**; figure 1) occurs in real-time (real-time optimization controller 116) as the AC motor drive operates an AC motor (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harbaugh by having wherein compensating for the current measurement offset error occurs in real-time as the AC motor drive operates an AC motor as taught by Vaks in order to provide real-time functional operation as evidenced by "By use of vibration sensors and a real-time optimizer, the noise and vibration profile of an SRM and associated load can be modified in order to meet multiple control objectives, such as torque ripple mitigation (TRM), harmonic spectrum shaping, and efficiency improvement" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Ajima et al. (US 7161323) discloses "Motor Drive Apparatus, Electric Actuator And Electric Power Steering Apparatus".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868